      Case 2:17-cv-10721-JTM-JVM Document 355 Filed 03/02/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
        Plaintiffs,
                                                     Division 1
 v.
                                                     Magistrate Judge Janis van Meerveld
 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.

              MOTION TO DISMISS WITH PREJUDICE ALL CLAIMS BY
              LAZONIA BAHAM AGAINST INDIVIDUAL DEFENDANTS

       Plaintiff Lazonia Baham, through undersigned counsel, respectfully requests that the Court

enter an order dismissing with prejudice all of her claims against Jason Napoli, David Pipes,

Graymond Martin, and Leon Cannizzaro in his individual capacity (collectively, the “Individual

Defendants”), because all of Ms. Baham’s claims against the Individual Defendants have been

fully compromised through settlement. Ms. Baham’s only remaining claims in this action are

against Leon Cannizzaro in his official capacity as District Attorney of Orleans Parish (“OPDA”).

The Plaintiffs and Defendants will each bear their own costs and attorney fees with respect to the

claims brought by Ms. Baham against the Individual Defendants.
     Case 2:17-cv-10721-JTM-JVM Document 355 Filed 03/02/21 Page 2 of 2




Respectfully submitted,

                                                 /s/ Tara Mikkilineni
 Mariana Kovel (pro hac vice)
 American Civil Liberties Union Foundation       Tara Mikkilineni (pro hac vice)
 125 Broad Street, 18th Floor                    Katherine Chamblee-Ryan (pro hac vice)
 New York, NY 10004                              Ryan C. Downer (pro hac vice)
 Tel: (646) 905-8870                             Alec Karakatsanis (pro hac vice)
 mkovel@aclu.org                                 Laura Gaztambide Arandes (pro hac vice)
                                                 Civil Rights Corps
 Somil Trivedi (pro hac vice)                    1601 Connecticut Ave. NW Ste 800
 American Civil Liberties Union Foundation       Washington, DC 20009
 915 15th Street NW                              Tel: (202) 894-6120
 Washington, DC 20005                            katie@civilrightscorps.org
 Tel: (202) 715-0802                             tara@civilrightscorps.org
                                                 ryan@civilrightscorps.org
 Gerald S. Sachs (pro hac vice)
 Venable LLP                                     Bruce Hamilton
 600 Massachusetts Ave. NW                       La. Bar No. 33170
 Washington, DC 20001                            ACLU Foundation of Louisiana
 Tel: (202) 344-4269                             1340 Poydras St., Suite 2160
                                                 New Orleans, LA 70156
 Sarah S. Brooks (pro hac vice)                  Tel: (504) 522-0628
 Venable LLP
 2049 Century Park East, Suite 2300
 Los Angeles, CA 90067
 Tel: (310) 229-0408




                                             2
